DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was filed on 02/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
This action is in response to claims filed on 02/21/2020. Claims 1-12 are considered in this office action. Claims 1-12 have been amended. Claim 13 has been cancelled. Claims 1-12 are pending examination.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “The first distance estimate may be used…” in line 9 can be implied.  Correction is required.  See MPEP § 608.01(b). Examiner recommends amending the language to read “The first distance estimate is used…”.

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 line 6 “three dimensional” should read “three-dimensional”
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobayashi (US 2016/0337576 A1).
Regarding claim 11, Nobayashi discloses “A method of measuring a distance from a camera, having an imaging system, to an object (Title “Distance Calculation Apparatus, Imaging Apparatus and Distance Calculation Method”), the camera including a digital image sensor having pixels including a plurality of phase detecting pixels (Fig. 1A shows a digital camera 100 includes image sensor 101; Fig. 1B and 1C shows image sensor 101 includes a pixel group 150 comprising a plurality of phase detecting pixels), the phase detecting pixels configured to generate first and second image data corresponding to light received along two optical paths through the camera’s imaging system (Par. [0064] line 1 to Par. [0065] line 7 teaches the micro-lens 170 of the pixel 150G1 is disposed so the exit pupil 130 and the light receiving layer 182 are optically conjugate with each other, thus the luminous flux that passed through a first pupil region 210 enters a first photoelectric conversion unit 161, and the luminous flux that passed through a second pupil region 220 enters a second photoelectric conversion unit 162; the plurality of first photoelectric conversion units 161 disposed in each pixel generate a first image, and the plurality of second photoelectric conversion units 162 disposed in each pixel generate a second image), the method comprising: a) positioning the camera at an imaging position and capturing an image of the object (Par. [0045] lines 1-5 and Par. [0046] lines 1-3 teaches a digital camera 100 includes an imaging optical system 120, and image sensor 101, an image generation unit, and a lens driving control unit, where the imaging optical system 120 is a photographing lens of the digital camera 100 and is a unit for forming an image of an object on the image sensor 101 (capturing an image of an object using a digital camera necessarily requires positioning the camera)); b) processing the image to identify an object region of the image as being a portion of the image that was generated by a region of pixels corresponding to the object within the image (Fig. 4A shows collation region 420 centered around a point of interest 410; Par. [0081] lines 1-7 teaches a collation region 420 comprising a group of pixels is set on the first image 401 and is a local region centering around a point of interest 410); determining, within the region of pixels, a first subset of the phase detecting pixels as those phase detecting pixels which correspond to the object region (Par. [0081] lines 1-7 teaches a collation region 420 comprising a group of pixels (e.g. 9 pixels x 9 pixels, which correspond to the collation region 420) is set on the first image 401 and is a local region centering around a point of interest 410); comparing first and second image data generated by the first subset of phase detecting pixels to determine a spatial image offset (Par. [0083] lines 2-9 teaches the correlation between the image in the collation region 420 (first image) and the image in the collation region 421 (second image) is calculated, and a reference point at which correlation is highest is determined as the corresponding point; 410 and the corresponding point is determined); and determining, from the spatial image offset, a first distance estimate of a distance between the object and the digital image sensor (Par. [0085] lines 1-3 and Par. [0088] lines 1-5 teaches the image shift amount is converted into the defocus amount using a predetermined coefficient, and the defocus amount is converted into the focusing distance using the imaging relationship of the imaging optical system 120; and Par. [0052] lines 6-7 teaches “focusing distance” refers to a distance to the object)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (US 2009/0261979 A1) in view of Nobayashi (US 2016/0337576 A1).
Regarding claim 1, Breed teaches “A method of measuring a distance from a camera, having an imaging system, to a face of a vehicle driver in a driver monitoring system, the camera including a digital image sensor having pixels including a plurality of phase detecting pixels, the phase detecting pixels configured to generate a first and second image data corresponding to light received along two optical paths through the camera’s imaging system (Par. [0048] lines 2-6 teaches obtaining images of the driver from a vehicle-mounted optical imager, analyzing the obtained images to locate a head of the driver in the images, and monitoring the drivers head or a part thereof (e.g. face) over time; Par. [0085] lines 1-2 teaches the transducers can be image-receiving devices such as cameras; Par. , the method comprising: a) receiving, from the camera, an image of the driver including the driver’s face (Par. [0048] lines 2-4 teaches obtaining images of the driver (including the face) from at least one vehicle-mounted optical imager); b) processing the image to identify a face region of the image corresponding to the driver’s face or head (Par. [0048] lines 2-6 and Par. [0049] lines 2-3 teaches obtaining images of the driver from a vehicle-mounted optical imager, analyzing the obtained images to locate a head of the driver in the images, and monitoring the drivers head or a part thereof (e.g. face) over time using a pattern recognition technique to locate the head of the driver or other part of the driver (e.g. face)); d) comparing first and second image data; and e) determining a first distance estimate of a distance between a region of the driver’s face and the digital image sensor (Par. [0256] lines 9-15 teaches locating a desired feature from one of two returned images from the image transducer, determining the location of the same feature through correlation analysis or other methods on the other image and thereby determining the distance of the feature from the transducers)”, however Breed does not explicitly teach the face region of the image as “being a portion of the image that was generated by a region of pixels”; “c) determining, within the region of pixels, a first subset of the phased detecting pixels as those phase detecting pixels which correspond to the face region”; comparing the first and second image data “generated by the first subset of the phase detecting pixels to determine a spatial image offset”; and determining the distance estimate “from the spatial image offset”.
	From the same field of endeavor, Nobayashi teaches the face region of the image as “being a portion of the image that was generated by a region of pixels (Fig. 4A shows collation region 420 centered around a point of interest 410; Par. [0081] lines 1-7 teaches a collation region 420 comprising a group of pixels is set on the first image 401 and is a local region centering around a point of interest 410)”; “c) determining, within the region of pixels, a first subset of the phased detecting pixels as those phase detecting pixels which correspond to the face region (Par. [0081] lines 1-7 teaches a collation region 420 comprising a group of pixels (e.g. 9 pixels x 9 pixels, which correspond to the collation region 420) is set on the first image 401 and is a local region centering around a point of interest 410)”; comparing the first and second image data “generated by the first subset of the phase detecting pixels to determine a spatial image offset (Par. [0083] lines 2-9 teaches the correlation between the image in the collation region 420 (first image) and the image in the collation region 421 (second image) is calculated, and a reference point at which correlation is highest is determined as the corresponding point; a relative positional shift amount defined as the image shift amount (spatial image offset) between the point of 410 and the corresponding point is determined)”; and determining the distance estimate “from the spatial image offset (Par. [0085] lines 1-3 and Par. [0088] lines 1-5 teaches the image shift amount is converted into the defocus amount using a predetermined coefficient, and the defocus amount is converted into the focusing distance using the imaging relationship of the imaging optical system 120; and Par. [0052] lines 6-7 teaches “focusing distance” refers to a distance to the object)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Breed to incorporate the teachings of Nobayashi to have the face region of the image taught by Breed be a portion of the image generated by a region of pixels as taught by Nobayashi, include in the method taught by Breed determining a first subset of pixels that correspond to the face region within the region of pixels as taught by Nobayashi, compare the first and second image data taught by Breed to determine a spatial image offset as taught by Nobayashi, and determine the distance between the driver’s face and the image sensor taught by Breed from the special image offset as taught by Nobayashi.
	The motivation for doing so would be to provide a technique to improve accuracy of confidence for a distance measurement apparatus (Nobayashi, Par. [0015] lines 2-3).
Regarding claim 2, the combination of Breed and Nobayashi teaches all the limitations of claim 1 above, and further teaches “wherein determining the first distance estimate further comprises determining an estimate of a distance between one or more facial features of the driver’s face and the digital image sensor (Breed, Par. [0049] lines 9-18 teaches monitoring the driver’s eyes or eye lids (facial features) which includes determining the position (including the distance from the camera) of the eyes or eye lids of the driver in different images; Par. [0256] lines 9-15 teaches locating a desired feature from one of two returned images from the image transducer, determining the location of the same feature through correlation analysis or other methods on the other image and thereby determining the distance of the feature from the transducers)”.
Regarding claim 3, the combination of Breed and Nobayashi teaches all the limitations of claim 1, and further teaches “f) providing the first distance estimate as input to a driver monitoring algorithm that determines tracking information regarding the driver’s head or eyes (Breed, Par. [0046] lines 3-11 teaches the processor monitor’s the driver’s head/eyes by determining a position (which would include a distance between the head/eyes and the camera) of the head/eyes of the driver in the images and analyzing the position of the head/eyes of the driver in the different images)”.
Regarding claim 4, the combination of Breed and Nobayashi teaches all the limitations of claim 3, and further teaches “determining, in stage b), two-dimensional facial feature locations with the image; and providing, in stage f), the first distance estimate, and the two-dimensional feature locations, as input to a three dimensional computational head model that determines a three-dimensional location of the driver’s head (Par. [0281] lines 1-6 teaches face recognition is performed in two or three dimensions and involves the creation of a 
Regarding claim 5, the combination of Breed and Nobayashi teaches all the limitations of claim 1, and further teaches “wherein stage b) further comprises performing contrast detection to detect an outline of the driver’s face (Breed, Par. [0294] lines 23-30 teaches using passive infrared with an imaging system in conjunction with an optical system to detect contrasts in the image to differentiate an occupant’s face from the background (i.e. detect an outline))”.
Regarding claim 6, the combination of Breed and Nobayashi teaches all the limitations of claim 1, and further teaches “wherein stage b) further comprises performing facial recognition of the driver (Breed, Par. [0278] line 1 and Par. [0279] line 16 teaches performing face recognition using optical imager-based transducers)”.
Regarding claim 7, the combination of Breed and Nobayashi teaches all the limitations of claim 1, and further teaches “wherein stage b) further comprises performing a face localization procedure by searching the image for features corresponding to features represented in one or more predefined face templates (Breed, Par. [0392] lines 1-6 teaches the processor track’s a driver’s head using an artificial neural network and a head model which would require the determination 
Regarding claim 8, the combination of Breed and Nobayashi teaches all the limitations of claim 1, and further teaches “determining a second distance estimate of a distance between the driver’s face and the digital sensor by determining a size of the face in the image and providing the determined size of the face as input to a computational size/distance model that determines the second distance estimate based on the determined face size (Breed, Par. [0306] lines 11-12 teaches by determining the size or focus of the received pattern (i.e. driver’s face), the distance to the object can be determined)”.
Regarding claim 9, the combination of Breed and Nobayashi teaches all the limitations of claim 8, and further teaches “comparing the first distance estimate to the second distance estimate to determine a distance error measurement (Breed, Par. [0265] lines teaches once the position of the occupant has been determine for one point, the nthe process may not have to be repeated as a measurement of the size of a part of an occupant can serve as a measure of its relative location (i.e. distance error measurement) compared to the previous image from which the range was obtained)”.
Regarding claim 10, Breed teaches “A method of remotely monitoring a head pose or eye gaze of a driver of a vehicle using a camera (Par. [0048] lines 2-6 teaches obtaining images of the driver from a vehicle-mounted optical imager, analyzing the obtained images to locate a head of the driver in the images, and monitoring the , the method comprising: a) receiving, from the camera, a plurality of time-sequenced images of the driver’s face (Par. [0048] lines 2-6 teaches obtaining images of the driver from at least one vehicle-mounted optical imager and monitoring the driver’s head or a part thereof over time); c) determining, for each of the images, a distance between the driver’s face and a digital image sensor of the camera (Par. [0256] lines 9-15 teaches locating a desired feature from one of two returned images from the image transducer, determining the location of the same feature through correlation analysis or other methods on the other image and thereby determining the distance of the feature from the transducers); d) determining, for each of the images, based on stages b) and c), a three-dimensional position of the driver’s face or eyes (Par. [0281] lines 1-6 teaches face recognition is done in two or three dimensions and involves creation of a model of the person’s head where multiple two dimensional images are acquired as the occupant moves his or her head; Par. [0287] lines 6-14 teaches the Saccadic system locates the most distinctive part of a person’s face, the eyes, and in addition to ; e) determining a head orientation or eye gaze of the driver based on the three-dimensional position of the driver’s face or eyes determined for each of the images (Par. [0283] lines 3-10 teaches the direction of operator’s gaze is determined by calculation of the center of pupil and the center of the iris that are found, and the location of the occupant’s eyes must be first determined before eye tracking can be implemented)”, however Breed does not explicitly teach the first and second image data “generated by a plurality of phase detecting pixels in the digital image sensor”.
	From the same field of endeavor, Nobayashi teaches the first and second image data “generated by a plurality of phase detecting pixels in the digital image sensor (Fig. 1B shows image sensor 101 comprising pixel group 150; Par. [0081] lines 1-7 teaches a collation region 420 comprising a group of pixels (e.g. 9 pixels x 9 pixels, which correspond to the collation region 420) is set on the first image 401 and is a local region centering around a point of interest 410; Par. [0083] lines 2-9 teaches the correlation between the image in the collation region 420 (first image) and the image in the collation region 421 (second image) is calculated, and a reference point at which correlation is highest is determined as the corresponding point; a relative positional shift amount defined as the image shift amount (spatial image offset) between the point of interest 410 and the corresponding point is determined)”.

	The motivation for doing so would be to perform highly accurate distance measurement at high speed (Nobayashi, Par. [0006] lines 9-10).
Regarding claim 12, Breed teaches “A system configured to measure a distance of a face of a vehicle driver in a monitoring system (Par. [0048] lines 2-6 teaches obtaining images of the driver from a vehicle-mounted optical imager, analyzing the obtained images to locate a head of the driver in the images, and monitoring the drivers head or a part thereof over time; Par. [0085] lines 1-2 teaches the transducers can be image-receiving devices such as cameras; Par. [0120] lines 3-9 teaches cameras achieve distance to object determination, and a camera system uses a stereoscopic system which could be used to determine the position of (and thus the distance to) the vehicle occupant; Par. [0278] line 1 and Par. [0279] line 16 teaches face recognition using optical image-based transducers), the system comprising: a camera, having an imaging system, positioned to capture an image of the driver including the driver’s face, the camera including a digital image sensor having pixels including a plurality of phase detecting pixels, the phase detecting pixels configured to generate first and second image data corresponding to light received along two optical paths through the camera’s imaging system (Par. ; and a processor circuit (Abstract, line 3 teaches a processor coupled to the optical imaging system) configured to perform operations comprising: controlling the camera to capture an image of the driver including the driver’s face (Par. [0048] lines 2-4 teaches obtaining images of the driver (including the face) from at least one vehicle-mounted optical imager); processing the image to identify a face region of the image corresponding to the driver’s face or head (Par. [0048] lines 2-6 and Par. [0049] lines 2-3 teaches obtaining images of the driver from a vehicle-mounted optical imager, analyzing the obtained images to locate a head of the driver in the images, and monitoring the drivers head or a part thereof (e.g. face) over time using a pattern recognition technique to locate the head of the driver or other part of the driver (e.g. face)); comparing first and second image data; and determining a first distance estimate of a distance between a region of the driver’s face and the digital image sensor (Par. [0256] lines 9-15 teaches locating a desired feature from one of two returned images from the image transducer, determining the location of the same feature through correlation analysis or other methods on the other image and thereby determining the distance of the feature from the transducers)”, however Breed does not explicitly teach the face region of the image as “being a portion of the image that was generated by a region of pixels”; “c) determining, within the region of pixels, a first subset of the phased detecting pixels as those phase detecting pixels which correspond to the face region”; comparing the first and second image data “generated by the first subset of the phase detecting pixels to determine a spatial image offset”; and determining the distance estimate “from the spatial image offset”.
	From the same field of endeavor, Nobayashi teaches the face region of the image as “being a portion of the image that was generated by a region of pixels (Fig. 4A shows collation region 420 centered around a point of interest 410; Par. [0081] lines 1-7 teaches a collation region 420 comprising a group of pixels is set on the first image 401 and is a local region centering around a point of interest 410)”; “determining, within the region of pixels, a first subset of the phased detecting pixels as those phase detecting pixels which correspond to the face region (Par. [0081] lines 1-7 teaches a collation region 420 comprising a group of pixels (e.g. 9 pixels x 9 pixels, which correspond to the collation region 420) is set on the first image 401 and is a local region centering around a point of interest 410)”; comparing the first and second image data “generated by the first subset of the phase detecting pixels to determine a spatial image offset (Par. [0083] lines 2-9 teaches the correlation between the image in the collation region 420 (first image) and the image in the collation region 421 (second image) is calculated, and a reference point at which correlation is highest is determined as the corresponding point; a relative positional shift amount defined as the image shift amount (spatial image offset) between the point of interest 410 and the corresponding point is determined)”; and determining the distance estimate “from the spatial image offset (Par. [0085] lines 1-3 and Par. [0088] lines 1-5 teaches the image shift amount is converted into the defocus amount using a predetermined coefficient, and the defocus amount is converted into the focusing distance using the imaging relationship of the imaging optical system 120; and Par. [0052] lines 6-7 teaches “focusing distance” refers to a distance to the object)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Breed to incorporate the teachings of Nobayashi to have the face region of the image taught by Breed be a portion of the image generated by a region of pixels as taught by Nobayashi, and have the processor by Breed determine a first subset of pixels that correspond to the face region within the region of pixels as taught by Nobayashi, compare the first and second image data taught by Breed to determine a spatial image offset as taught by Nobayashi, and determine the distance between the driver’s face and the image sensor taught by Breed from the special image offset as taught by Nobayashi.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665